Case 1:19-cv-00316-JB-N Document 18 Filed 08/10/20 Page 1 of 1                      PageID #: 90




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

TIMOTHY D. NATVIK, JR.,                      )
AIS #00308811,                               )
      Plaintiff,                             )
                                             )
       v.                                    )    CIVIL ACTION NO. 1:19-00316-JB-N
                                             )
CYNTHIA STEWART, Warden III,                 )
    Defendant.                               )

                                            ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and there having been no objections filed, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated July 10, 2020 (Doc. 17), is

ADOPTED as the opinion of this Court. Accordingly, this action is hereby DISMISSED without

prejudice under Federal Rule of Civil Procedure 41(b) due to the Plaintiff’s failure to prosecute

and obey the Court's order.

       DONE and ORDERED this 10th day of August, 2020.

                                             /s/ JEFFREY U. BEAVERSTOCK
                                             UNITED STATES DISTRICT JUDGE
